

Exhibit 10.2


FIREEYE, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
(Amended as of March 30, 2017)
FireEye, Inc. (the “Company”) believes that the granting of equity and cash
compensation to the members of the Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding grants of equity and cash
compensation to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2013 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash awards such Outside Director
receives under this Policy.
1.
GENERAL

(a)    Type of Awards. Outside Directors will be entitled to receive all types
of Awards (except Incentive Stock Options) under the Plan (or the applicable
equity plan in place at the time of grant), including discretionary Awards not
covered under this Policy.
(b)    Automatic. All grants of Awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein.
(c)    No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.
(d)    Value. For purposes of this Policy, “Value” means, with respect to any
award of restricted stock units (“RSUs”), the Fair Market Value of the Shares
subject thereto on the grant date of the award, or such other methodology the
Board or the Compensation Committee of the Board (the “Compensation Committee”)
may determine prior to the grant of the RSUs becoming effective, as applicable.
2.
INITIAL RETAINERS

Subject to Section 11 of the Plan, each person who first becomes an Outside
Director following June 5, 2016 automatically will be granted an award of RSUs
with a total Value of $400,000 (an “Initial Award”) (with the number of Shares
subject thereto determined based on that total Value, but rounded down to the
nearest whole Share), which will become effective on the date the person first
becomes an Outside Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that a
Director who is an Employee (an “Inside Director”) who ceases to be an Inside
Director, but who remains a Director, will not receive an Initial Award. Subject
to Section 6 below and Section 14 of the Plan, each Initial Award will vest as
to one-third (1/3rd) of the RSUs subject to





--------------------------------------------------------------------------------




the Initial Award on each anniversary of the date of grant, in each case subject
to the Outside Director continuing to be a Service Provider through the
applicable vesting date.
3.
ANNUAL RETAINERS

(a)    Amount. For purposes of this Policy, “Annual Fee” means, with respect to
any Outside Director, as of the date of any annual meeting of the Company’s
stockholders (the “Annual Meeting”), a total amount based on such Outside
Director’s Board and other service as of the date of such Annual Meeting as
follows:
Board Member
$
200,000


 
 
Chairperson of the Board (if applicable)
$
45,000


 
 
Lead Independent Director (if applicable)
$
20,000


 
 
Committee Awards:
Chair
 
Member
 
Audit
$
20,000


 
$
7,000


 
Compensation
$
10,000


 
$
5,000


 
Nominating and Corporate Governance
$
6,250


 
$
2,500


 
Government Classified Information and Security
$
6,250


 
$
2,500



(b)    Equity Awards. Subject to Section 11 of the Plan, on the date of each
Annual Meeting following June 5, 2016, each Outside Director who has been an
Outside Director for six (6) months or more on the date of such Annual Meeting,
automatically will be granted an award of RSUs (an “Annual Award”), provided
that an Annual Award will not be granted to any Outside Director who is not
continuing as a Director following the applicable Annual Meeting. Subject to
Section 3(d) below, the Annual Award for an Outside Director will have a total
Value equal to 50% of such Outside Director’s Annual Fee as of the date of such
Annual Meeting (with the number of Shares subject to such Annual Award
determined based on 50% of such Annual Fee, but rounded down to the nearest
whole Share). Subject to Section 6 below and Section 14 of the Plan, each Annual
Award will vest in full on the earlier of (i) the day prior to the next Annual
Meeting held after the date of grant or (ii) the first anniversary of the date
of grant, in each case subject to the Outside Director continuing to be a
Service Provider through the applicable vesting date.
(c)    Cash Awards. Subject to Section 3(d) below, following June 5, 2016, each
Outside Director who has been granted an Annual Award on the date of an Annual
Meeting shall be entitled to receive 50% of such Outside Director’s Annual Fee
as of the date of such Annual Meeting in the form of cash, which shall be paid
to him or her in four equal installments on a quarterly basis, with one
installment paid on the 15th day of each of the first four calendar quarters
following the date of such Annual Meeting (e.g., if the Annual Meeting is held
in June, the quarterly payments would occur on July 15, October 15, January 15
and April 15), in each





--------------------------------------------------------------------------------




case subject to such Outside Director continuing to be a Service Provider
through the applicable payment date.
(d)    Election to Receive All of Annual Fee in Equity. No later than the day
immediately prior to the date of an Annual Meeting, or such other deadline as
may established by the Board or the Compensation Committee (the “Annual
Submission Deadline”), each Outside Director who is then eligible to receive an
Annual Award on the date of such Annual Meeting may, in lieu of receiving 50% of
his or her Annual Fee as of the date of such Annual Meeting in the form of cash
and the other 50% in the form of RSUs, elect to receive 100% of his or her
Annual Fee as of the date of such Annual Meeting in the form of RSUs. Any such
election must be submitted to the Secretary of the Company in the form and
manner specified by the Secretary, and shall become irrevocable effective as of
the Annual Submission Deadline. If any eligible Outside Director makes such an
election on or prior to the Annual Submission Deadline, (i) the Annual Award
automatically granted to such Outside Director pursuant to Section 3(b) on the
date of such Annual Meeting will have a total Value of 100% of such Outside
Director’s Annual Fee as of the date of such Annual Meeting (with the number of
Shares subject to such Annual Award determined based on 100% of such Annual Fee,
but rounded down to the nearest whole Share) and (ii) such Outside Director
shall not be entitled to receive, and the Company shall not be obligated to pay,
any of such Outside Director’s Annual Fee as of the date of such Annual Meeting
in the form of cash.
4.
ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.
5.
ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.
6.
REVISIONS

The Board or the Compensation Committee, in their respective discretion, may
change and otherwise revise the terms of Awards granted under this Policy,
including, without limitation, the number of Shares subject thereto, for Awards
of the same or different type granted on or after the date the Board or the
Compensation Committee determines to make any such change or revision.





